 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE ACOSTA,                                       Case No. 1:19-cv-00304-DAD-SAB

11                   Plaintiff,                         ORDER RE STIPULATION TO CONTINUE
                                                        SCHEDULING CONFERENCE
12           v.
                                                        (ECF No. 11)
13   VREZH KUTNERIAN, et al.,

14                   Defendants.

15

16          On March 6, 2019, the Court set an initial scheduling conference to take place on May

17 17, 2019. (ECF No. 3.) On May 8, 2019, a stipulation was filed requesting the Court to continue

18 the scheduling conference due to promising and ongoing settlement negotiations. (ECF No. 11.)

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      The initial scheduling conference set for May 17, 2019 is CONTINUED to June

21                  12, 2019, at 9:00 a.m. in Courtroom 9; and

22          2.      On or before June 7, 2019, the parties shall file a joint scheduling report that

23                  complies with the procedures described in the Court’s prior order (ECF No. 3).

24
     IT IS SO ORDERED.
25

26 Dated:        May 8, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
